Order filed January 7, 2014.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00773-CR
                                     ____________

            EX PARTE STEPHEN KYLE HELMCAMP, Appellant




                         On Appeal from the County Court
                             Colorado County, Texas
                          Trial Court Cause No. 21,179-A

                                        ORDER

      Appellant is not represented by counsel. The trial court has previously
determined that appellant is not indigent for purposes of appointment of counsel on
appeal. No brief has been filed. It is a well established principle of federal and state
law that no constitutional right to counsel exists on a writ of habeas corpus. Ex
parte Graves, 70 S.W.3d 103, 110 (Tex. Crim. App. 2002).

      Pursuant to Texas Rule of Appellate Procedure 31.1, ORDER appellant to file a
brief in this appeal on or before January 28, 2014. If appellant fails to file his brief as
ordered, we will decide this appeal upon the record before the Court. See Lott v. State,
874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (affirming conviction on record alone
where appellant failed to file a pro se brief after being properly admonished); Coleman v.
State, 774 S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding
that former rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered without
briefs “as justice may require” when a pro se appellant has not complied with the rules of
appellate procedure).



                                     PER CURIAM